DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in REPUBLIC OF KOREA on 12/26/2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0169902 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
Example 1 @ ¶422 says “Compound A as a fluorescent host and Compound B as a fluorescent dopant were co-deposited on the hole transport layer at a weight ratio of 95:5 to form an emission layer having a thickness of 200Å”.
Is this by co-evaporation? By a solution process? The entire specification touts “solvent resistance” of the as-deposited layer so it implies this is by a solution process, and further implies the comparative examples exhibit poor performance because of this reason, so one would think that this detail would be of paramount importance for understanding the examples and comparative examples.
This is also necessary for the layers deposited after the emissions layer for the same reasons.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/012573 (reference application; published as Shin, et al., US-20210246308-A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed formula is anticipated by the prior art formula.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16 recites “the organic layer of claim 15 between the first electrode and the second electrode, the organic layer comprising an emission layer.” This would be clearer if it was written “an organic layer between the first electrode and the second electrode, the organic layer comprising the organic layer of claim 15, and further comprising an emission layer.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 10-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fennimore, et al., US-20160315259-A1.

Claim 1. Fennimore teaches a composition (system described @ ¶¶8-13 wherein first electroactive material is a polymeric hole-transport material of Formula III and facilitation additive does not contain a group as claimed which appears to be most of the facilitation additives, and/or polymeric hole-transport material of Formula I) comprising:
a high-molecular-weight compound represented by Formula 1 (hole transport material is polymer and represented by Formulae I and/or III @ ¶¶85-100; choice of Ar=X=phenylene is either anticipated because of small number of choices for options for these substituents @ ¶¶85-89, as case law has held that a claimed species can be anticipated when it can be immediately envisioned from the disclosure. See MPEP §2131.02 III. Alternatively, the choice of Ar=X=phenylene is obvious as the choice of a finite number of identified, predictable solutions, with reasonable expectation of success. See MPEP §2143. Also, Formulae IV to VII @ ¶¶85-133 also appear to fall within the scope of the claim, because “substituted aryl” includes arylamines);
wherein, in Formula 1, m is 0,
R1 and R2 are N/A, Ar is a substituted or unsubstituted C6-C60 aryl group (see ¶¶85-89),
k and I are each 0,
and n is an integer of 30 or more (from ¶48, polymer suggests at least 20 repeating units, which substantially overlaps with the claimed range of “30 or more”; see also molecular weight), 
a non-arylamine-based low-molecular-weight compound represented by Formula 2 (facilitation additive according to Formula VIII; see ¶¶206-251 and/or Facilitation additives described at ¶411);
in Formula 2, Y is a substituted or unsubstituted aryl group (which falls within the claimed scope of a C3-C60 carbocyclic group), 
wherein Y does not include the claimed moiety,
and o is an integer of 2 or more (),
and a solvent (liquid medium; see ¶¶252-257);
the high-molecular-weight compound represented by Formula 1 has a see ¶48),
the non-arylamine-based low-molecular-weight compound represented by Formula 2 has a molecular weight of about 10,000 or less (see ¶¶176-177, as well as specific examples @ ¶411),
and *, *′, and *″ each indicate a binding site to a neighboring atom.

Claim 2. Fennimore teaches or suggests the composition of claim 1, wherein the high-molecular-weight compound represented by Formula 1 has a molecular weight of about 100,000 or greater (see ¶48, noting the claimed end range is an order of magnitude of lower end of the prior art open-ended range, as well as specific examples suggesting this is a suitable molecular weight @ ¶379, suggesting this is a suitable molecular weight for the high-molecular weight component).

Claim 3. Fennimore teaches or suggests the composition of claim 1, wherein the non-arylamine-based low-molecular-weight compound represented by Formula 2 has a molecular weight of about 100 to about 8,000 (overlaps with claimed range of “less than 2,000” and/or “between 2,000 and 10,000”; see ¶¶176-177).

Claim 4. Fennimore teaches or suggests the composition of claim 1. While claim 4 further limits X, it does not positively recite that m is nonzero. Hence, the compound noted above still meets the claimed limitations with m=0.

Claim 5. Fennimore teaches or suggests the composition of claim 1. While claim 5 further limits X, it does not positively recite that m is nonzero. Hence, the compound noted above still meets the claimed limitations with m=0.

Claim 6. Fennimore teaches or suggests the composition of claim 1, wherein Ar is represented by Formula 3a:
wherein, in Formulae 3a, R16 is hydrogen or deuterium, 
a2 is an integer from 1 to 4,
and * indicates a binding site to a neighboring atom.

Claim 7. Fennimore teaches or suggests the composition of claim 1, wherein Y is represented by Formula 4a (in Formula VIII, Ar may be preferably phenyl, see ¶212, Formula IX @ ¶¶224-232, Formula X @ 233-237):
wherein, in Formula 4a, R19 is selected from hydrogen, deuterium, a substituted or unsubstituted C1-C60 alkyl group, a substituted or unsubstituted C1-C60 alkoxy group, a substituted or unsubstituted C6-C60 aryl group, a substituted or unsubstituted C6-C60 aryloxy group, a substituted or unsubstituted C1-C60 heteroaryl group, —Si(Q1)(Q2)(Q3), and 
a3 is an integer from 2 to 4 (see definition of prior art R6 @ ¶224).

Claim 10. Fennimore teaches or suggests the composition of claim 1, wherein the solvent is selected from toluene, anisole, ethyl acetate, and methylene chloride (see ¶¶256-257).

Claim 11. Fennimore teaches or suggests the composition of claim 1, wherein a weight ratio of the high-molecular-weight compound represented by Formula 1 to the non-arylamine-based low-molecular-weight compound represented by Formula 2 is about 1:1 to about 19:1 (see ¶267).

Claim 12. Fennimore teaches or suggests the composition of claim 1, wherein the composition has a concentration of about 1% to about 10% (see ¶268, ¶307).

Claim 13. Fennimore teaches or suggests a method of preparing an organic layer, comprising: providing the composition of claim 1 to a substrate; and drying the composition at a temperature of about 150 °C. to about 300 °C (see ¶¶175-184, as well as Process 1 @ ¶¶258-297, Process 2 @ ¶¶298-336).

Claim 14. Fennimore teaches or suggests the method of claim 13, wherein the composition is dried for about 1 minute to about 30 minutes (see ¶282, ¶322).

Claim 15. Fennimore teaches or suggests an organic layer (layer produced after applying layer and baking; see ¶¶175-184, as well as Process 1 @ ¶¶258-297, Process 2 @ ¶¶298-336) comprising… (see limitations for claim 1, above)

Claim 16. Fennimore teaches or suggests an organic light-emitting device (see Figs. 4/5 and ¶¶337-357) comprising:
a first electrode (anode 110/210);
a second electrode facing the first electrode (cathode 160/260);
and the organic layer of claim 15 between the first electrode and the second electrode, the organic layer comprising an emission layer (120/220, 130/230, 140/240, 150/250; 140/240 is emission layer, and comprises the layer; see ¶¶345-347).

Claim 17. Fennimore teaches or suggests the organic light-emitting device of claim 16, wherein:
the first electrode is an anode, the second electrode is a cathode, and the organic layer further comprises i) a hole transport region between the first electrode and the emission layer, the hole transport region comprising a hole injection layer (120/220) and a hole transport layer (130/230);
and ii) an electron transport region between the emission layer and the second electrode, the electron transport region comprising an electron transport layer (150/250).

Claim 18. Fennimore teaches or suggests the organic light-emitting device of claim 17, wherein:
the high-molecular-weight compound represented by Formula 1 and the non-arylamine-based low-molecular-weight compound represented by Formula 2 are comprised in the hole transport region (130/230; see ¶¶345-347).

Claim 19
the high-molecular-weight compound represented by Formula 1 and the non-arylamine-based low-molecular-weight compound represented by Formula 2 are comprised in the hole transport layer (130/230; see ¶¶345-347).

Claim Rejections - 35 USC § 103
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fennimore, et al., US-20160315259-A1, as applied to claim 1, above, and further in view of Veres, et al., US-7718734-B2 (cited by IDS filed 08/06/2019).

Claim 8. Fennimore teaches or suggests the composition of claim 1, but not wherein the high-molecular-weight compound represented by Formula 1 is one selected from Compounds 1 to 41.
Veres teaches hole-transporting polymers that may be used as the hole-transporting layer, and have additives of Formulae 3-5 and 7-8, which overlap in scope with the additives taught by Fennimore. Veres teaches the polymer may 11C, which is claimed compound 1, and falls within the scope of Fennimore’s Formula I.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use Vere’s hole-transporting polymer 11C in place of Fennimore’s polymer, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one hole-transporting polymer for another, with reasonable expectation of success suggested by Veres’ polymer falling within the scope of Fennimore’s hole-transporting polymer compound). See MPEP §2143 B.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fennimore, et al., US-20160315259-A1, as applied to claim 1, above.

Claim 9. Fennimore teaches or suggests the composition of claim 1, but not wherein the non-arylamine-based low-molecular-weight compound represented by Formula 2 is one selected from Compounds A1 to A5.
However, claimed compound A1 is a homolog of FA-13 (see ¶411), and claimed compound A2 is a homolog of FA-1 (see ¶411, as well as ¶¶175-251, suggesting homology by repeat addition of phenyl group).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the non-arylamine-based low-molecular-weight compound represented by Formula 2 is one selected from Compounds A1 to A2, as one of ordinary skill in the art would have made the homologs in the expectation that compounds similar in structure would have similar properties. See MPEP §2144.09.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fennimore, et al., US-20160315259-A1, as applied to claim 16, above, and further in view of Hwang, et al., US-20070231503-A1.

Claim 20. Fennimore teaches or suggests an electronic apparatus comprising:
a thin-film transistor (see ¶¶271-272);
Fennimore does not explicitly teach the organic light-emitting device of claim 16, wherein the thin-film transistor comprises a source electrode, a drain electrode, an active layer, and a gate electrode, and the first electrode of the organic light-emitting device is electrically connected to one selected from the source electrode and the drain electrode of the thin-film transistor, although this is how active-matrix OLED displays are typically implemented.
Hwang teaches this is a suitable configuration for OLEDs in display devices (see ¶108).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have an electronic apparatus comprising the organic light-emitting device of claim 16, and a thin-film transistor, wherein the thin-film transistor comprises a source electrode, a drain electrode, an active layer, and a gate electrode, and the first electrode of the organic light-emitting device is electrically connected to one selected from the source electrode and the drain electrode of the thin-film transistor, as Hwang suggests this is a suitable configuration for using OLEDs in display devices.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fennimore, et al., US-20160315259-A1, in view of Veres, et al., US-7718734-B2 (cited by IDS filed 08/06/2019).

Rationale is the same as the rejection of claim 8, above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fennimore, et al., US-20160315259-A1, in view of Veres, et al., US-7718734-B2, as applied to claim 16, above, and further in view of Hwang, et al., US-20070231503-A1.

Claim 20. Fennimore teaches or suggests an electronic apparatus comprising:
a thin-film transistor (see ¶¶271-272);
Fennimore does not explicitly teach the organic light-emitting device of claim 16, wherein the thin-film transistor comprises a source electrode, a drain electrode, an active layer, and a gate electrode, and the first electrode of the organic light-emitting device is electrically connected to one selected from the source electrode and the drain electrode of the thin-film transistor, although this is how active-matrix OLED displays are typically implemented.
Hwang teaches this is a suitable configuration for OLEDs in display devices (see ¶108).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have an electronic apparatus comprising the organic light-emitting device of claim 16, and a thin-film transistor, wherein the thin-film transistor comprises a source electrode, a drain electrode, an active layer, and a gate electrode, and the first electrode of the organic light-emitting device is electrically connected to one selected from the source electrode and the drain electrode of the thin-film transistor, as Hwang suggests this is a suitable configuration for using OLEDs in display devices.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Veres, et al., US-7718734-B2, also anticipates the claims with additives of Formulae 3-5 and 7-8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721